DETAILED ACTION
This is a Notice of Allowability based on the 16/517,953 application response filed on 01/05/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Notzen on 03/10/2021.
The application has been amended as follows: 
In Claim 7 Line 6, the limitation “a length” has been replaced with “the length”
In Claim 14 Line 6, the limitation “a length” has been replaced with “the length”
In Claim 20 Line 6, the limitation “a length” has been replaced with “the length”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Tzeng (US Patent No. 9,276,455), Stewart (US Patent No. 10,065,062), and Pribonic (US Publication No. 2006/0278478) are prior arts of record that fail to teach wherein each magnet is received in a recess in the second member; wherein the second member is a tube having an .

Claims 2-5 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claim 7 depends directly or indirectly from claim 6 and is allowable for all the reasons claim 6 is allowable. Claim 9-12 depend directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable. Claim 14 depends directly or indirectly from claim 13 and is allowable for all the reasons claim 13 is allowable. Claim 15 depends directly or indirectly from claim 16 and is allowable for all the reasons claim 16 is allowable. Claim 17 depends directly or indirectly from claim 18 and is allowable for all the reasons claim 18 is allowable. Claim 19 depends directly or indirectly from claim 20 and is allowable for all the reasons claim 20 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784